Citation Nr: 0205912	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  99-20 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits in the calculated amount of $11,012.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to May 
1971.  He died on May [redacted], 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1999 decision by the Committee on Waivers 
and Compromises (Committee) of the  Los Angeles, California 
Regional Office (RO) that denied the appellant's claim for a 
waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $21,012.  In January 2001, 
the Board remanded this matter to the RO for further 
development.  

Thereafter, in a July 2001 decision, the Committee granted a 
partial waiver of recovery of the debt, in the amount of 
$10,000.  As such, the issue currently in appellate status is 
as characterized above.


FINDINGS OF FACT

1.  In her application for improved death pension benefits, 
received in October 1994, the appellant indicated that she 
had no income from any sources, to include wage income.

2.  The appellant was awarded improved death pension benefits 
effective November 1, 1994; in the award letter issued in 
November 1994 and attached VA Form 21-8767, she was informed 
that, essentially, death pension is an income based program 
and that she was obligated to report changes in income 
immediately.  

3.  In or about May 1998, the RO received information to the 
effect that the appellant's family income was $18,918. 

4.  In October 1998 the RO retroactively terminated the 
appellant's VA pension benefits, effective February 1, 1995; 
this action created an overpayment in the amount of $21,012.  

5.  The appellant was free from fraud, misrepresentation or 
bad faith in the creation of the overpayment in question.

6.  The appellant was at fault in the debt created by her 
failure to accurately report her income in a timely manner.

7.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the appellant of 
the basic necessities of life).

8.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the appellant, inasmuch as she accepted 
benefits to which she was not entitled.


CONCLUSION OF LAW

The appellant was free from fraud, misrepresentation, or bad 
faith in the creation of the overpayment; however, recovery 
of the overpayment of VA improved death pension benefits, in 
the amount of $11,012, would not be against the principles of 
equity and good conscience.  Thus, recovery of the 
overpayment created is not waived.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 1.965 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that in October 1994 the RO 
received from the appellant her application for improved 
death pension benefits (VA Form 21-534), wherein she 
indicated that she was in receipt of no income from any 
sources, to include wage income.  

In November 1994 the appellant was awarded improved death 
pension benefits effective November 1, 1994, and, according 
to the award letter, the amount awarded took into account her 
report of receiving no family income from any source; the 
letter specifically indicated that countable income included 
$0 in earned income.  The award letter and attached VA Form 
21-8767 also informed the appellant that death pension is an 
income based program and that she was obligated to report 
changes in family income immediately, and that a failure to 
do so would result in an overpayment of benefits which would 
have to be repaid.  

In or about May 1998, the RO received information to the 
effect that "for the year" (see the May 1998 letter) the 
appellant was in receipt of $18,918 in wage income, and 
proposed to terminate her pension benefits.  

In June 1998, the RO received from the appellant's employer 
information that the appellant earned over $4,000 in wages 
from October 1, 1994 until December 31, 1994, and had earned 
$1,690 in January 1995.  

In October 1998 the RO informed the appellant that her VA 
death pension was retroactively terminated, effective 
February 1, 1995, based on her receipt of the previously 
unreported income.  This action created an overpayment in the 
amount of $21,012.  

In November 1998, the appellant requested a waiver of 
recovery of the indebtedness charged and the matter was 
thereby referred to the Committee for further action.  In a 
decision dated in June 1999, the Committee denied the 
appellant's request for a waiver of the overpayment, finding 
that, essentially, recovery of the debt would not be against 
"equity and good conscience."

Subsequent to a January 2001 Board remand, the appellant 
submitted copies of her W-2 Forms (Wage and Tax Statements) 
for the years 1994 to 1997, and for 1999 and 2000.  These 
statements reflect income of $4,007.50 from her current 
employer in 1994, and $1,154.30 from a different employer 
that same year; income of $18,918.25 in 1995; income of 
$17,477.27 in 1996; and income of 17,917.13 in 1997.  A 
previously received W-2 (received from the appellant in July 
1999) reflects that the appellant earned $18,995 in 1998.

In a July 2001 decision, the Committee granted a partial 
waiver of $10,000, evidently finding that collection of the 
entire debt would cause undue financial hardship; the 
Committee determined that the recovery of a portion of the 
debt ($11,912) would not to be against equity and good 
conscience.

The appellant contends, in substance, that a waiver of 
recovery of the overpayment in question is warranted because 
she was not at fault in the creation of the debt and that 
requiring her to repay the debt would result in severe 
financial hardship. 

A review of the June 1999 and July 2001 decisions reflects 
that the Committee did not find fraud, misrepresentation, or 
bad faith on the part of the appellant with respect to 
creation of the overpayment at issue.  The Board, after an 
independent review of the record, concurs with this 
determination.  Therefore, waiver is not precluded under the 
provisions set forth in 38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 2001).  However, to dispose of this matter on appeal, 
the Board must determine whether the recovery of the 
overpayment would be against the principles of equity and 
good conscience, thereby permitting waiver under 38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 2001) and 38 C.F.R. §§ 1.963(a), 
1.965(a) (2001).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights. 38 C.F.R. § 1.965(a) (2001).  In such a 
determination consideration will be given to elements which 
include the degree of fault of the debtor; a balancing of 
fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended. 38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 
C.F.R. § 1.965 (2001).

With regard to "fault," the appellant, in her November 1998 
claim for waiver of recovery of the overpayment, claims that 
she answered all notices received from the RO and assumed 
that she was entitled to the pension benefits since she was 
not informed otherwise.  In a letter received in April 2000, 
she notes that she had forwarded copies of her tax returns 
for the years 1994 through 1998 and has no idea why they were 
not received by the RO.  

Regarding these contentions, the Board points out that, as 
noted above, the November 1994 award letter (and attachment) 
notified the appellant that her pension was based on her 
reported income of $0, and notified her that she was 
obligated to report any changes in family income from any 
source immediately.  As such, she was absolutely informed of 
the reasons she was entitled to pension and of factors that 
could effect entitlement.  However, the record reflects that 
she failed to report, in a timely manner, that she indeed was 
earning employment income in 1994, 1995, 1996, and 
thereafter.  While not conceding that the appellant did 
forward to the RO copies of tax returns during the relevant 
time period, the Board points out that even had she forwarded 
these documents, the submissions would not have been timely 
(e.g. tax information for 1994 would not have been received 
until 1995, information for 1995 would not have been received 
until 1996, etc).  

As a side note, the Board points out that as the appellant 
reported no income from any sources in her application for 
pension received in October 1994, she would not have been 
sent Improved Pension Eligibility Verification Reports (EVRs) 
during the subsequent years, but would only have been sent 
notices to report changes in income.  See VA Manual M 21-1, 
Part 4, Ch. 29, para. 29.01(a).  Copies of these letters 
were, for whatever reason, not placed in the claims folder.  
Regardless, the November 1994 letter is proof that the 
appellant was notified of her duty to report income in a 
timely manner.  

The Board is of the opinion that because of the clear 
notification included in the November 1994 letter and 
attachment noted above the appellant knew, or at the very 
least should have known, that she was to immediately report 
to VA changes in income and accurately report income, but 
failed to do so, and knew or should have known that she was 
in receipt of benefits that she was not entitled to receive.  

As such, the Board finds that the appellant, and not VA, was 
at fault for the debt created in this case.  The appellant 
accepted VA death pension benefits that she knew (or, again, 
should have known) she was not entitled to, and VA, in a 
timely manner, retroactively reduced her award upon receipt 
of information that she had been in receipt of employment 
income.

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or her family of the basic 
necessities.  According to a Financial Status Report (FSR) 
(VA Form 20-5655) received in November 1998, the appellant's 
total monthly expenses outweighed her combined monthly net 
income by $596 or $468 (income of $1,261, expenses of $1,857 
or $1,729).  Her expenses included monthly payments towards 
credit card debt, which was reported to be over $3,000, and a 
payment towards a medical bill. 

In her July 1999 notice of disagreement, the appellant 
indicated that her monthly income was $1,600 and that her 
debt was (from the Board's tabulation) about $1,550.  Her 
expenses included medication and payments towards credit card 
debt.

According to an FSR received in November 1999, the 
appellant's total monthly expenses outweighed her combined 
monthly net income by about $849 (income of $1,324, expenses 
of $2,173).  Her expenses included monthly payments towards 
credit card debt, which was reported to be over $3,500, and a 
payment towards a medical bill.  

According to an FSR received in April 2001, the appellant's 
total monthly income outweighed her monthly expenses by about 
$2 (income of $1,714, expenses of $1,712).  Her expenses 
included monthly payments towards credit card debt, which now 
was reported to be close to $7,000, and payments towards 
medical bills.  

The Board is cognizant of the possibility that the appellant 
may require utilizing funds for additional medical care in 
the future (she has reported that she has several 
disabilities, to include depression, hypertension, and 
diverticulitis) and that she also has substantial credit card 
debt, however, it should be noted that the Government is 
entitled to the same consideration as other creditors or 
potential creditors.  Given the above information, the Board 
finds that the recovery of the overpayment in the current 
amount of $11,012 would not result in undue financial 
hardship on the appellant and deprive her of the basic 
necessities of life.

In a case such as this the Board is simply not persuaded that 
the Government should forego its right to collection of the 
current indebtedness.  As the appellant received VA improved 
death pension to which she is not entitled, this resulted in 
her unjust enrichment.  Additionally, there is no evidence 
that the appellant relinquished a valuable right or incurred 
any legal obligations resulting from reliance on VA benefits.  
38 C.F.R. § 1.965(a) (2001).  Furthermore, the evidence of 
record discloses no other element of the standard of equity 
and good conscience which would persuade the Board that the 
Government should waive its right to the repayment of the 
currently assessed indebtedness.  It is noted that recovery 
of the overpayment would not defeat the purpose or the 
objective of the program, which is intended to provide 
financial support to needy widows and their dependents and 
which is based on a calculation of all countable income, and 
requires complete disclosure from the pension recipients.

In conclusion, while the Board has carefully considered the 
evidence of record, the preponderance of the evidence is 
against the appellant's claim that recovery of the 
overpayment would be against the principles of equity and 
good conscience. 

As a final point, the Board observes that recently enacted 
law provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, and also includes 
new notification provisions.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001).

Specifically, VA is required to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).

The record reflects that the appellant was provided with a 
statement of the case in August 1999 and supplemental 
statements of the case in January 2000 and August 2001, and 
these documents provided adequate notification of the 
information and evidence necessary to substantiate this 
claim.  It is also noted that this matter was remanded in 
January 2001 for further development and adjudication.  The 
Board also notes that evidence necessary for fair 
adjudication of this particular claim is of record, including 
evidence regarding the appellant's financial status.  The 
Board finds the duty to assist the appellant in the 
development of the claim under the VCAA has been met.  


ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

